Citation Nr: 0217436	
Decision Date: 12/03/02    Archive Date: 12/12/02

DOCKET NO.  99-23 839A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for defective 
eyesight.

3.  Entitlement to service connection for defective hearing.

4.  Entitlement to service connection for a condition 
characterized by generalized weakness and nausea.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel




INTRODUCTION

The veteran served on active duty from April 1946 to May 
1947.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in June 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, that denied service connection for 
hypertension, defective eyesight, defective hearing, and a 
condition characterized by generalized weakness and nausea.

The case was remanded by the Board in February 2001 for 
additional development of the evidence.  A review of the 
record shows that the RO has complied with all remand 
instructions, insofar as it has fulfilled all requirements 
of the VCAA (Stegall v. West, 11 Vet. App. 268 (1998)) and 
the case is ready for appellate consideration.  


FINDINGS OF FACT

1.  Hypertension was not present during service or for 
decades thereafter; the veteran's blood pressure was 120/68 
at the time of discharge from service, and there is no 
medical evidence of a causal link between hypertension and 
any remote incident of or clinical finding recorded during 
service.

2.  The veteran did not have hearing loss disability during 
service and there is no medical evidence to show hearing 
loss disability currently or at any time after service.

3.  The veteran had 20/20 visual acuity in both eyes during 
service, and there is no medical evidence to show defective 
eyesight currently or at any time after service.

4.  There is no medical evidence to show that the veteran 
had a condition manifested by generalized weakness and 
nausea during service, and there is no medical evidence to 
show a condition characterized by generalized weakness and 
nausea currently or at any time after service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in active service, nor may 
it be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002);  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Claimed defective eyesight was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002).

3.  Claimed defective hearing was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002);  38 C.F.R. § 3.303 (2002).

4.  A claimed condition characterized by generalized 
weakness and nausea was not incurred in active service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002);  38 
C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (the VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107) (West Supp. 2002)).  VA has recently 
issued final regulations to implement these statutory 
changes.  See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).

These new provisions redefine the obligations of VA with 
respect to the duty to assist and include an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  In this case, the 
Board finds that VA's duties to the veteran under the VCAA 
have been fulfilled.

First, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board concludes 
the discussions in the June 1999 rating decision, the 
November 1999 statement of the case, the July 2000 and April 
2002 supplemental statements of the case, numerous letters 
sent to the veteran by the RO, and the Board's February 2001 
remand of the issues on appeal, adequately informed him of 
the information and evidence needed to substantiate his 
claims and complied with VA's notification requirements.  
November 1998 and February 2001 letters sent to the veteran 
by the RO specifically identify the issues on appeal, inform 
the veteran that VA will assist him in obtaining pertinent 
medical records that he identifies, and that in order for 
service connection to be warranted the evidence must show an 
injury in military service or a disease that began in or was 
made worse during military service, or an event in service 
causing disease or injury.  The supplemental statements of 
the case informed the veteran of all pertinent laws and 
regulations, and the April 2002 supplemental statement of 
the case included the regulations implementing the duty to 
notify and assist provisions of VCAA.  As noted in the 
introduction above, the case was remanded by the Board in 
February 2001 for additional development of the evidence and 
the RO complied with all of the remand instructions, insofar 
as it has fulfilled all requirements of the VCAA.  Stegall, 
supra. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. § 
5103A.  The RO has obtained the veteran's service entrance 
and discharge medical examination reports.  In addition, the 
RO contacted the veteran by letter in November 1998 and 
February 2001 and asked him to identify all medical 
providers who treated him for the disabilities at issue.  
The RO has obtained all extant records identified by the 
veteran.
The Board concludes that the medical evidence obtained by 
the RO, in conjunction with the other information of record, 
provides sufficient competent medical evidence to decide the 
claim.  A VA medical examination is not needed in the 
present case because there is no competent evidence showing 
current hearing loss or eyesight disabilities, of a current 
disability characterized by general weakness and nausea, or 
of any of these disabilities having existed during service 
or since service.  Similarly, while there is evidence of 
current hypertension, there is no evidence of hypertension 
during service or for many years after service.  Thus, the 
evidence does not show that the disabilities or symptoms may 
be associated with the claimant's active military, naval or 
air service; a VA medical examination is not warranted.  See 
38 U.S.C.A. § 5103A(d).  No reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5107(a).  The Board will elaborate on the duty 
to provide an examination and opinion below. 

As such, the veteran was kept apprised of what he must show 
to prevail in his claims, what information and evidence he 
is responsible for, and what evidence VA must secure.  
Therefore, there is no further duty to notify with regard to 
this claim.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The duties to notify and assist under VCAA have 
been satisfied. 

For the reasons stated above, the Board has found that VA's 
duties under the VCAA have been fulfilled regarding the 
veteran's claims.  Further, the RO considered all of the 
relevant evidence of record and all of the applicable law 
and regulations when it adjudicated the claim below, and the 
Board will do the same.  As such, there has been no 
prejudice to the veteran that would warrant a remand, and 
the veteran's procedural rights have not been abridged.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

Background

In September 1998, the veteran submitted claims for service 
connection for, among other conditions, hypertension, 
defective eyesight and hearing, and "generalized weakness; 
nausea; etc."  He asserted that he had experienced these 
disabilities since his World War II military service and up 
to the present time.  He has not offered a more specific 
argument or description of his medical history with respect 
to these claimed disabilities. 

A pre-induction physical examination report dated in April 
1946 shows the veteran to have had 20/20 vision in both 
eyes, 20/20 hearing in both ears, blood pressure of 120/75, 
and normal abdominal viscera.  An April 1947 service 
discharge examination report shows the veteran to have had 
uncorrected vision of 20/20 in both eyes, hearing to 
whispered voice of 15/15 in both ears, blood pressure of 
120/68, and a normal abdominal wall and viscera.  

A July 1978 VA X-ray of the veteran's heart showed no 
abnormality.  

In a March 2001 note, Manuel C. Lactaotao, M.D., certified 
that the veteran was under his care from January 2001 to the 
present due to pedal edema and easy fatigability, and was 
receiving medication and treatment for chronic hypertension 
and congestive heart failure.  

All additional medical and other evidence of record does not 
pertain to the claims at issue in this decision.  

In a March 2002 decision, the Board denied applications to 
reopen claims for service connection for pulmonary 
tuberculosis, chronic heart disease, and arthritis; those 
issues are, therefore, not currently in appellate status. 

Law & Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110. 1131; 38 
C.F.R. §§ 3.303, 3.304, 3.306.

With chronic disease shown as such in service so as to 
permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity of symptomatology after discharge is 
required to support a claim of service connection.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Hypertension will be considered to have been incurred in 
service if manifest to a compensable degree within one year 
of separation from service, even though there is no evidence 
of such disease during the period of service.  38 C.F.R. §§ 
3.307, 3.309(a).  

In claims for VA benefits, when there is an approximate 
balance of positive and negative evidence regarding any 
issue material to the determination of a matter, the VA 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 1991 & Supp. 2001); see also, Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990) (when a claimant 
seeks VA benefits, and the evidence is in relative 
equipoise, the law dictates that he or she shall prevail).

Analysis

The veteran has provided little evidence or argument with 
respect to the issues on appeal in the present case.  

At the outset, the Board acknowledges the veteran's 
assertions that he has experienced hypertension, defective 
eyesight and hearing, and generalized weakness and nausea 
from is period of Wold War II service until the present 
time.  While the veteran is competent to report symptoms 
susceptible to lay observation, he is not, as a lay person, 
competent to provide medical opinions, and his assertions as 
to medical diagnosis or causation cannot constitute evidence 
sufficient to establish service connection for the claimed 
disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

To the extent the veteran may be claiming refractive error 
of the eyes as a current disability, the Board notes that 
refractive errors of the eye are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§ 3.303(c).

To the extent the claim for service connection for a 
condition characterized by generalized weakness and nausea 
may be construed as claims for service connection for 
pulmonary tuberculosis, chronic heart disease, or arthritis, 
the Board notes that in a March 2002 decision, it denied 
applications to reopen claims for service connection for 
pulmonary tuberculosis, chronic heart disease, and 
arthritis; these claims are not the subject of the present 
appeal. 

There is no competent medical evidence of record of current 
eyesight disability, current hearing loss, or of a current 
condition characterized by generalized weakness and nausea.  
A determinative basis for denying these three claims is 
that, in claims for service connection, where there is no 
proof of current disability, service connection is not 
warranted.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
see also Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (absent 
proof of a present disability there can be no valid claim).

The evidence further preponderates against these claims 
insofar as the veteran's April 1947 discharge examination 
was normal for the eyes, ears, and abdomen and viscera, and 
there is no evidence other than the veteran's one lay 
statement in September 1998 that he has ever had the claimed 
conditions.  38 C.F.R. §§ 1110, 1131; 38 C.F.R. § 3.303(b).  
Thus, evidence is lacking in that there is no competent 
evidence showing any of these disabilities during service or 
after service, much less of the continuity of symptomatology 
since service required by 38 C.F.R. § 3.303(b).  The service 
discharge examination, the lack of treatment records since 
service, and the absence of proof the current disabilities 
as claimed, all preponderate against the claims for service 
connection for defective eyesight, defective hearing, and 
generalized weakness and nausea.  These strongly outweigh 
the veteran's one brief lay assertion in March 1998 that he 
has had defective eyesight and hearing, and generalized 
weakness and nausea, from the time of his World War II 
service forward.  There is no competent medical evidence to 
show that these claimed conditions arose during service or 
are related to any incident during service. 

Accordingly, service connection is not warranted for 
defective eyesight, defective hearing, or a condition 
characterized by general weakness and nausea.

With respect to the claim for service connection for 
hypertension, the Board acknowledges the current diagnosis 
of chronic hypertension as rendered by Dr. Lactaotao 
beginning in January 2001.  However, hypertension was not 
present during service; the veteran's blood pressure was 
120/68 or within normal limits upon his separation 
examination, and there is diagnosis of hypertension 
reflected by the evidence of record until January 2001, more 
than 54 years after service.  As the veteran is not 
competent to render a diagnosis of hypertension, see 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992), his lay 
assertion as to having had hypertension since service is of 
little or no probative weight.  The in-service examination 
at which his blood pressure was measured but no finding of 
hypertension was rendered, coupled with the lack of evidence 
of hypertension for over 50 years after service, weighs 
strongly against his claim.  There is no competent evidence 
to suggest that hypertension began during or is related to 
any incident of service.  

There is no competent medical evidence that the veteran was 
diagnosed with hypertension until decades after his 
discharge from active service.  Thus, he is not entitled to 
a grant of service connection on a presumptive basis.  38 
C.F.R. §§ 3.307, 3.309.  Moreover, the Board finds that 
there is no competent medical evidence on file which tends 
to associate the veteran's current hypertension with any 
remote incident of service.

As to any duty to provide an examination and/or opinion 
addressing the question of whether hypertension began during 
or is causally linked to service, the Board notes that, in 
the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing 
a medical examination or obtaining a medical opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  An examination or opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all 
information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
act of service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d) (West 
Supp. 2001)); 66 Fed. Reg. at 45,626-45,627, 45,631 (to be 
codified as amended at 38 C.F.R. § 3.159(c)(4)); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999) ("In order to 
prevail on the issue of service connection . . . there must 
be medical evidence of a current disability [citation 
omitted]; medical or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or 
injury."); Pond v. West, 12 Vet. App. 341, 346 (1999) 
("Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.").

With no diagnosis of or findings attributable to 
hypertension until well over 50 years post-service, any 
nexus opinion at this late stage would obviously be 
speculative at best.  Arguably, 38 U.S.C. § 5103A mandates a 
nexus opinion when there is pertinent abnormal clinical or 
laboratory findings recorded during or proximate to service 
(i.e., a pertinent abnormal finding that is attributed to or 
at least suggestive of the disability at issue sometime 
short of the amount of time that has elapsed between service 
and the initial diagnosis in this case) and competent post-
service evidence of the claimed disability.  Here, while 
there is medical evidence of a current diagnosis of 
hypertension, there is no suggestion of a symptom, clinical 
finding, or laboratory finding attributable to hypertension 
either during service or more than 50 years thereafter.  
Without such evidence, the Board must conclude that no 
additional development is required based on the facts of 
this case, to include a medical examination and/or opinion 
where the examiner would be asked whether there is a causal 
link between a current diagnosis and service medical records 
that contain no suggestion of the disability.  See § 3 of 
the VCAA (codified as amended at 38 U.S.C. § 5103A(d)); 
Hickson, supra; Pond, supra.  Consequently, the Board must 
conclude that the preponderance of the evidence is against 
the claim, and it must be denied.

The same rationale would apply to the other three claimed 
disabilities at issue.  That is, even assuming that the 
veteran has claimed defective eyesight, hearing loss, and/or 
a disability manifested by generalized weakness and nausea, 
given the absence of any pertinent abnormal findings during 
service or for so many years thereafter, any nexus opinion 
at this late stage would obviously be speculative. 

As the preponderance of the evidence is against the claims 
at issue, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).















ORDER

The claim for service connection for hypertension is denied.

The claim for service connection for defective eyesight is 
denied.

The claim for service connection for defective hearing is 
denied.

The claim for service connection for a condition 
characterized by generalized weakness and nausea is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

